DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Robert et al (USPN 2020/0037668).
	Regarding claim 1, Robert discloses a system (figures 1-2), comprising:
a current source circuit (such as a circuit 23 supplies a current to a heater 4);
a system power input (a battery 2); 
load switching circuitry (a control unit 3) coupling the current source circuit and the system power input to a first output configured to couple to a vaporizer heating element (4); and
a control logic (a control logic of the MCU 20) configured to vary a duty cycle of a signal at the first output (see par. 0085-0086) ,
wherein the current source circuit (23), the system power input (the battery 2), and the load switching circuitry (3), and the control logic form at least a portion part of an integrated circuit (the integrated circuit in figure 2).
Regarding claim 16, Robert discloses a method comprising: switching, by a load switching circuitry (a control unit 3) coupling a current source circuit (3) and a system power input (2) to a first output configured to couple to a vaporizer heating element (4), between the current source circuit and the system power input; and
varying, by a control logic, a duty cycle of a signal at the first output (see par. 0085-0086),
wherein the current source circuit, the system power input, [[and]] the load switching circuitry, and the control logic form at least a portion of an integrated circuit (the integrated circuit in figure 2).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-8, 10-17, 23, 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-17, 23, 28 of U.S. Patent No. 10,986,875, see the below table. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a system and a method  comprising: a current source circuit; a system power input; load switching circuitry coupling the current source circuit and the system power input to a first output configured to couple to a vaporizer heating element; and a control logic configured to vary a duty cycle of a signal at the first output, wherein the current source circuit, the system power input, and the load switching circuitry, and the control logic form at least a portion part of an integrated circuit.
USPN 10,986,875
US application 17/240,895
Claims 
Claims 
1, 13
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
10
10
11
11
12
12
13
13
14
15
15
15
16, 28
16
17
17
23
23
28
28




Allowable Subject Matter
3.	Claims 9, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836